Examiner’s Comments
Applicant requested reconsideration on 03/26/2021 of the Information Disclosure Statement filed 02/26/2021.
After consideration of Applicant’s statements and a review of the reference, a corrected PTO-1449 with all references initialed, signed, and dated by Examiner is attached to this action.
Claims 2-7 remain allowed for at least the reasons indicated in the Notice of Allowance mailed 02/08/2021 (corrected for matters of form in Notice of Allowance mailed 02/17/2021; corrected for review of post-allowance IDS in Notice of Allowance mailed 03/19/2021).
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is (571)270-3771.  The examiner can normally be reached on Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Amy M Levy/Primary Examiner, Art Unit 2179